DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  On page 3, claim 1, line 5, the claim discloses the phrase “an amount of the liquid drug to be”, but does not disclose any words/terms after the phrase “to be”.  It appears that there is claim language missing.  Clarification is respectfully requested.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillalamarri et al. (WO 2018/093727; hereinafter “Pillalamarri”).                 
                 
    PNG
    media_image1.png
    749
    541
    media_image1.png
    Greyscale

Pillalamarri discloses in paragraphs 0064 to 0067:

[0064] The process for defining time segments and corresponding basal rates can be repeated until the user has defined time segments and corresponding basal rates for an entire 24 hour period ( or for any desired period of time). The user interface described herein enables any number of time segments to be defined and any basal rate to be selected.

Pillalamarri describes all the features of the user interface (800) in paragraphs 0065 to 0066:

[0065] FIG. 8A illustrates an exemplary user interface 800 for reviewing and saving a basal program. As shown in FIG. 8A, an entire 24-hour period of time has been broken into different time segments having corresponding basal rates -including first- and second-time segments 302 and 602 and additional time segments 810 and 812. The graphical area 204 of the user interface 800 provides a visual preview 802 of the entire basal program that the user has entered -for example, the defined time segments and corresponding basal rates. The visual preview 802 graphically depicts each time segment and corresponding basal rate values relative to all other time segments and basal rates. Further, the textual area 206 provides a tabular listing 804 of the time segments and basal rate values as depicted in the visual preview 802. In this way, the user interface 800 provides both a visual representation 802 and a tabular representation 804 of the basal program for the user.

[0066] As further shown in FIG. 8A, the user interface 800 can include a menu area 808. The menu area allows a user to either cancel or save the current (e.g., depicted) basal program. 

	
	Based in the above teachings, user interface (800) is capable of performing the steps of:
receiving a control instruction to deliver a dosage of liquid drug, wherein the control instruction includes an amount of the liquid drug to be infused into a body [see panel of user interface (800) in figure 8A]; 
modifying a pump rate for delivery of the dosage of the liquid drug by adding additional time to a preset time-period to provide an extended time period for outputting the dosage of the liquid drug [see paragraphs 0064 and 0065]; and, 
outputting an actuation command to actuate a pump mechanism to output the dosage of the liquid drug included in the control instruction at the modified pump rate [see paragraph 0066…saving the basal program sets the illustrated infusion instruction per user interface panel].
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 8-20 are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
In relation to objected claim 2, the prior art of record does not disclose or suggest, inter alia, the steps of: (1) determining an increase in a delivery pressure value when outputting the dosage of the liquid drug in comparison to a respective delivery pressure value associated with a respective earlier output of the liquid drug; and (2) using the determined increase in the delivery pressure value when modifying the pump rate.  
In relation to objected claim 6, the prior art of record does not disclose or suggest, inter alia, the steps of: determining a number of pulses of the pump mechanism needed to output the dosage of the liquid drug included in the control instruction, wherein the pump mechanism is operable to output a fixed amount of the liquid drug during each pulse of the pump mechanism that ends with the preset time-period.
In relation to objected claim 7, the prior art of record does not disclose or suggest, inter alia, the steps of: in response to the control instruction, calculating a number of pump mechanism pulses needed to deliver the dosage of the liquid drug, wherein: a pump resolution is a fixed amount of the liquid drug the pump mechanism delivers in a pump mechanism pulse, wherein a pump mechanism pulse is generated in response to the actuation command, and the number of pump mechanism pulses needed to deliver the dosage of the liquid drug is equal to the dosage of the liquid drug divided by the pump resolution, divide a control cycle by the number of pump mechanism pulses to obtain an output distribution, wherein the output distribution the dosage of the liquid drug over the control cycle; use the output distribution to determine timing of delivery of partial doses of the dosage of the liquid drug; and generate a respective actuation command to actuate the pump mechanism to output each partial dose of the partial doses distributed over the output distribution.
In relation to independent claim 8, the prior art of record does not disclose or suggest a drug delivery device, comprising: a reservoir operable to hold a liquid drug; a cannula coupled to the reservoir via a fluid delivery path and operable to output the liquid drug to a user; a pump mechanism coupled to the reservoir and operable to output the liquid drug from the reservoir via the fluid delivery path and out of the cannula; a memory operable to store programming code, applications including a delivery control application, and data; a controller communicatively coupled to the pump mechanism and the memory, and operable to execute programming code and the applications including the delivery control application; and a communication device operable to wirelessly communicate with an external device and communicatively coupled to the controller, wherein: the controller, when executing the delivery control application, is operable to: receive, from the external device, a control instruction including a dosage of the liquid drug to be output by the pump mechanism, wherein the received control instruction indicates an amount of the liquid drug to be output for a control cycle; calculate an output distribution of the dosage of the liquid drug by the pump mechanism, wherein the output distribution is a series of partial liquid drug doses output at discrete times distributed over the control cycle; and output an actuation command to actuate the pump mechanism to deliver a partial each insulin liquid drug dose in the series of partial liquid drug doses.
In relation to independent claim 15, the prior art of record does not disclose or suggest the steps of: (1) receiving a control instruction to deliver a dosage of a liquid drug, wherein the control instruction includes a dosage of the liquid drug to be output as a pump mechanism; (2) determining a plurality of doses of the liquid drug, a sum of which equals the dosage of the liquid drug, to be delivered based on a duration of a control cycle; and (3) outputting a series of actuation commands, wherein: the series of actuation commands includes a number of actuation commands equal to a number of doses of the liquid drug in the plurality of doses of the liquid drug, each actuation command in the series of actuation commands actuates a pump mechanism to output a respective dose of the liquid drug of the plurality of doses of the liquid drug, and each actuation command is applied after passage of a selected additional time period based on the duration of the control cycle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783